ORDER
The Court having considered the petition of James L. Lekin to terminate suspension, the answer of the Attorney Grievance Commission of Maryland (“Commission”), and the consent of counsel for the Petitioner and the Commission to this order, it is this 18th day of July, 1995,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the petition be, and it is hereby, GRANTED and the suspension of Petitioner to practice law is terminated, and it is further
ORDERED that Petitioner shall continue to attend regular meetings of Alcoholics Anonymous and report regularly to *202Richard Vincent, Director of Lawyer Counseling for the Maryland State Bar Association and Mr. Vincent shall render written reports for two (2) years from the date of this order to Bar Counsel for the Commission that Petitioner is complying with this provision, and it is further
ORDERED that should Petitioner not join a law firm with a separate bookkeeping department, any escrow or trust account Petitioner maintains shall be co-signed by a member of the Bar acceptable to Bar Counsel, which member of the Bar will also monitor Petitioner’s law practice and render quarterly reports to Bar Counsel for two (2) years from the date of this Order.
Judges CHASANOW, BELL and RAKER dissent as reflected in the following dissenting opinion.